 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:18-CR-057-MMD-WGC
                                                   3:19-CR-006-MMD-WGC
 9                Plaintiff,
                                                    Preliminary Order of Forfeiture
10          v.

11 SHAWN R. CURL,

12                Defendant.

13         This Court finds Shawn R. Curl pled guilty to the following:
14         As to the Superseding Information in 3:18-CR-057-MMD-WGC (057), Count One
15 of a One-Count Superseding Information charging him with conspiracy to possess with

16 intent to distribute and to distribute at least 50 grams of a mixture and substance containing

17 a detectable amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.

18 Superseding Information, ECF No. 502; Plea Agreement, ECF No. 504; Arraignment &

19 Plea, ECF No. 509.

20         As to the Superseding Indictment in 3:19-CR-006-MMD-WGC (006), Count One of
21 a One-Count Superseding Indictment charging him with possession of a firearm by a

22 prohibited person in violation of 18 U.S.C. § 922(g)(1). Superseding Indictment, ECF No.

23 31; Plea Agreement, ECF No. 40; Change of Plea, ECF No. 42.

24         This Court finds Shawn R. Curl agreed to the forfeiture of the property set forth in
25 the Plea Agreement, the Forfeiture Allegation of the Superseding Information (057), the Bill

26 of Particulars (006), and the Forfeiture Allegation of the Superseding Indictment (006).

27 Superseding Information (057), ECF No. 502; Plea Agreement (057), ECF No. 504;

28 Arraignment and Plea (057), ECF No. 509; Superseding Indictment (006), ECF No. 31; Bill
 1   of Particulars (006), ECF No. 36; Plea Agreement (006), ECF No. 40; Change of Plea (006),

 2   ECF No. 42.

 3          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

 4   of America has shown the requisite nexus between property set forth in the Plea Agreement,

 5   the Forfeiture Allegation of the Superseding Information (057), the Bill of Particulars (006),

 6   and the Forfeiture Allegation of the Superseding Indictment (006) and the offenses to which

 7   Shawn R. Curl pled guilty.

 8          The following property in 3:18-CR-057-MMD-WGC is (1) any property, real or

 9   personal, which constitutes or is derived from proceeds traceable to violations of 21 U.S.C. §

10   841(a)(1), a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and

11   1961(1)(D), or 21 U.S.C. § 846, conspiracy to commit such offense; (2) any property

12   constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of

13   violations of 21 U.S.C. §§ 841(a)(1) and 846; (3) any property used, or intended to be used,

14   in any manner or part, to commit, or to facilitate the commission of violations of 21 U.S.C.

15   §§ 841(a)(1) and 846; and (4) all moneys, negotiable instruments, securities, or other things

16   of value furnished or intended to be furnished in exchange for a controlled substance or

17   listed chemical in violation of 21 U.S.C. §§ 841(a)(1) and 846, all proceeds traceable to such

18   an exchange, and all moneys, negotiable instruments, and securities used or intended to be

19   used to facilitate any violation of 21 U.S.C. §§ 841(a)(1) and 846, and is subject to forfeiture

20   pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21

21   U.S.C. § 853(a)(2); 21 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c):

22        1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

23        2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

24        3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

25        4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

26        5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

27        6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.; and

28        7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct. and
                                                2
 1          The following property in 3:19-CR-006-MMD-WGC is any firearm or ammunition

 2   involved in or used in any knowing violation of 18 U.S.C. § 922(g)(1), and is subject to

 3   forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):

 4         1. a Ruger .22 caliber revolver, model LCR, bearing serial number 1541-50273;

 5         2. a Glock .40 caliber pistol, model 22GEN4, bearing serial number XUH065;

 6         3. 3 rounds of .380 bullets;

 7         4. 499 rounds of .40 caliber ammunition;

 8         5. 187 rounds of .22 caliber ammunition;

 9         6. 26 rounds of Winchester ammunition

10         7. 100 rounds of .40 caliber ammunition;

11         8. 178 rounds of Jack Ross .40 caliber ammunition;

12         9. 1 round of loose .40 caliber ammunition;

13         10. 20 rounds of 7.62 x 39 ammunition; and

14         11. any and all ammunition

15   (all of which constitutes property).

16          This Court finds that the United States of America may amend this order at any time

17   to add subsequently located property or substitute property to the forfeiture order pursuant

18   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

19          This Court finds the United States of America is now entitled to, and should, reduce

20   the aforementioned property to the possession of the United States of America.

21          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

22   DECREED that the United States of America should seize the aforementioned property.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

24   rights, ownership rights, and all rights, titles, and interests of Shawn R. Curl in the

25   aforementioned property are forfeited and are vested in the United States of America and

26   shall be safely held by the United States of America until further order of the Court.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

28   of America shall publish for at least thirty (30) consecutive days on the official internet
                                                     3
 1   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 2   describe the forfeited property, state the time under the applicable statute when a petition

 3   contesting the forfeiture must be filed, and state the name and contact information for the

 4   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 5   and 21 U.S.C. § 853(n)(2).

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 7   or entity who claims an interest in the aforementioned property must file a petition for a

 8   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 9   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

10   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

11   right, title, or interest in the forfeited property and any additional facts supporting the

12   petitioner’s petition and the relief sought.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

14   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

15   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

16   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

17   after the first day of the publication on the official internet government forfeiture site,

18   www.forfeiture.gov.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

20   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

21   Attorney’s Office at the following address at the time of filing:

22                  Daniel D. Hollingsworth
                    Assistant United States Attorney
23                  James A. Blum
                    Assistant United States Attorney
24                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
25

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

27   described herein need not be published in the event a Declaration of Forfeiture is issued by

28   ///
                                                      4
 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                November 5
            DATED _____________________, 2019.

 6

 7

 8                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   November 4, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
